Citation Nr: 1041025	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to January 1988, 
and from February 2003 to May 2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This case was previously before the Board in March 2010.  The 
Board remanded the claim in order that the Veteran could undergo 
a VA examination.  As such an examination was completed in June 
2010, the Board finds substantial compliance with its March 2010 
remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance).  As the requested development has been completed, 
the case may proceed without prejudice to the Veteran.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran suffered from generalized anxiety disorder prior 
to his second period of active service.  

2.  Service treatment records do not demonstrate that the 
Veteran's generalized anxiety disorder worsened during his second 
period of active service.   


CONCLUSION OF LAW

The Veteran's current generalized anxiety disorder was not 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1117, 1131, 1153, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that he currently suffers from 
generalized anxiety disorder that is causally related to his 
active service.  As the Board finds that the Veteran suffered 
from generalized anxiety disorder prior to his second period of 
active service and that this disorder was not aggravated by 
service, the Board concludes that service connection for 
generalized anxiety disorder is not.

First, the Board acknowledges that the Veteran is currently 
diagnosed as suffering from generalized anxiety disorder.  A 
review of private records submitted by the Veteran shows that he 
was first diagnosed as suffering from this disorder in March 
2005.  A June 2010 VA examination then confirmed that the Veteran 
was suffering from this disorder.  

The Veteran's claim fails, however, because the evidence 
indicates that the generalized anxiety disorder from which he 
currently suffers predated his second period of active service 
and was not aggravated by service.  Pursuant to VA laws and 
regulations, a Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto, and was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304.  VA's General Counsel has held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3-03; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 
Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

The examiner from the June 2010 VA examination concluded that the 
Veteran suffered from generalized anxiety disorder prior to his 
active service.  After reviewing the Veteran's service treatment 
records and medical history, the examiner stated that the 
Veteran's symptoms started prior to this second period of active 
service, not during it.  This conclusion is bolstered by a review 
of the Veteran's medical history which shows psychiatric 
complaints as early as 1993.   

Given that the Veteran suffered from generalized anxiety before 
his second period of active service, to be service connected for 
this disorder, there must be evidence that this disorder 
increased in severity during service.  And again, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.304, 3.306(b).

Here, there is no evidence that the Veteran's generalized anxiety 
disorder increased in severity during his active service.  In a 
May 2003 report of his medical history, the Veteran again stated 
that he suffered from depression or excessive worry.  On a 
medical examination performed concurrent with that report of 
medical history, however, the examiner did not find the Veteran 
to be suffering from any psychiatric problems.  As the examiner 
did not diagnose the Veteran as to be suffering from any 
psychiatric disorder, it is clear his disability did not undergo 
an increase in severity during this period of active service.  

None of the other evidence in the file indicates that the 
Veteran's generalized anxiety disorder worsened during service.  
The Veteran did not seek mental health treatment until March 
2005, almost two full years after his separation.  At that time, 
the Veteran's private psychiatrist - Japhet Montes, MD - 
diagnosed the Veteran as suffering from generalized anxiety 
disorder.  In a December 2007 psychiatric evaluation, Dr. Montes 
concluded that the Veteran's generalized anxiety disorder was 
related to the stress he experienced in his second period of 
active service.  Dr. Montes did not, however, state that whether 
the Veteran's anxiety increased during his period of active 
service.  Dr. Montes' opinion thus does not affect the Board's 
finding that the Veteran's disorder did not increase during 
service.  

In letters to the Board, both the Veteran and his wife have 
attempted to establish that his generalized anxiety disorder was 
aggravated by his active service.  The Veteran contends that his 
anxiety was exacerbated by stress he suffered while in service.  
The Veteran stated that he was wearing orthodontic brackets on 
his teeth.  As he could not be deployed overseas while wearing 
these brackets, the Veteran stated that he was pressured by his 
superiors to remove these brackets.  The Veteran contends that 
this pressure led to his current generalized anxiety disorder.  
The Veteran and his wife contend that this disorder manifested 
itself through stomach problems that the Veteran experienced as a 
result of this stress, and that his anxiety and stomach problems 
have persisted since his active service.  

The Board does not find their contentions to be credible.  Though 
the Veteran and his wife stated that the Veteran began suffering 
from stomach problems in March 2003 as a result of the pressure 
put on him by his superiors, the Veteran did not report suffering 
from any such problems in his subsequent May 2003 report of 
medical history.  The Veteran did state that he was suffering 
from excessive worry and back pain.  As the Veteran mentioned 
these conditions but did not mention any stomach ailment, the 
Board finds his failure to mention any stomach ailment to be 
significant.  Further, the May 2003 in-service medical 
examination did not note the Veteran to be suffering from any 
stomach ailment.  Finally, in his June 2010 opinion, the VA 
examiner concluded that the Veteran's generalized anxiety 
disorder was not aggravated by his active service.  As the Board 
does not find the Veteran's or his wife's statements to be 
credible and as they are contradicted by the record, the Board 
cannot find on the basis of their statements that the Veteran's 
generalized anxiety disorder increased during his active service.  

In summary, the Board finds that the Veteran suffered from 
generalized anxiety disorder prior to his second period of active 
service, and that this disorder was not aggravated by his active 
service.  Accordingly, the Board concludes that service 
connection for this disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1117, 1131, 1153, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his post-service private medical 
treatment.  The Veteran's case was remanded in order to provide 
him with a VA compensation and pension examination.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


